Citation Nr: 0810139	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for sarcoidosis, to 
include as due to exposure to mustard gas or toxic chemicals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA), 
including a period of ACDUTRA from April 1987 to July 1987.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.  A timely appeal was 
filed with respect to that decision.

A review of the evidence indicates that the appellant also 
filed a notice of disagreement with regard to a denial of 
service connection for exposure to mustard gas.  A statement 
of the case on that issue was issued in January 2006.  
However, the appellant did not file a substantive appeal, and 
the issue is not presently before the Board. 

A hearing on these matters was held before the undersigned 
Veterans Law Judge on December 11, 2007.  A copy of the 
hearing transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has indicated that he was treated at Greater 
Southeast Community Hospital in Washington, D.C., for 
bilateral knee pain and respiratory disorders following his 
1995 discharge from the U.S. Naval Reserves.  The records 
from George Washington University Hospital and Greater 
Southeast Community Hospital have not been associated with 
the claims folder, and should be obtained upon remand.  

During his December 2007 hearing, the appellant testified 
that he had worked as a corrections officer with the South 
Carolina Department of Corrections from 1990 to 1994, and 
with the District of Columbia Department of Corrections in 
1996.  Any physical examination reports from those periods of 
employment should be requested and associated with the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate 
authorization from the appellant, obtain a 
complete copy of the appellant's clinical 
records from Greater Southeast Community 
Hospital for records of any treatment 
since 1986 for respiratory, pulmonary or 
bilateral knee disorders.  Records 
(including physical examination reports) 
should also be requested from the South 
Carolina Department of Corrections from 
1990 to 1994, and the District of Columbia 
Department of Corrections in 1996.  Any 
obtained records should be associated with 
the claims folder.

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If any issue on appeal 
continues to be denied, the appellant and 
his representative must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
